                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


Tavaris Williams,

       Plaintiff,

v.                                            Case No. 19-10049

Saginaw County Jail, et. al.,                 Sean F. Cox
                                              United States District Court Judge
      Defendants.
______________________________/

       ORDER ADOPTING REPORT AND RECOMMENDATION; DISMISSING
        PLAINTIFF’S COMPLAINT WITH PREJUDICE; AND TERMINATING
         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AS MOOT

       Acting pro se, Plaintiff filed this action on January 7, 2019, asserting civil rights claims

against Defendants. The Court referred the matter to a magistrate judge for all pretrial proceedings.

(ECF No. 11, 37).

       Thereafter, Defendants filed a motion for summary judgment. (ECF No. 32). Plaintiff did

not respond to Defendant’s motion. On January 22, 2020, Magistrate Judge Michael J. Hluchaniuk

ordered Plaintiff to show cause as to why he should not recommend that the Court dismiss this

action. (ECF No. 39). Plaintiff never responded to Judge Hluchaniuk’s show-cause order.

       On March 3, 2020, Judge Hluchaniuk issued a Report and Recommendation, wherein he

recommends that the Court dismiss Plaintiff’s complaint, with prejudice, under Fed. R. Civ. P. 41(b)

and that the Court terminate Defendant’s pending motion for summary judgment as moot. (ECF No.

43).

       The time permitted for the parties to file objections to Judge Hluchaniuk’s Report and


                                                 1
Recommendation has passed and no objections have ben filed.

       Accordingly, the Court ADOPTS Judge Hluchaniuk’s March 2, 2020 Report and

Recommendation; DISMISSES Plaintiff’s complaint, with prejudice, under Fed. R. Civ. P. 41(b);

and TERMINATES Defendants’ motion for summary judgment as moot.

       This case is closed.

       IT IS SO ORDERED.

                                          s/Sean F. Cox
                                          Sean F. Cox
                                          United States District Judge

Dated: April 3, 2020




                                             2
